PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(3) (To prospectus dated August 13, 2009) Registration No. 333-159966 29,565,215 SHARES OF COMMON STOCK HECLA MINING COMPANY This prospectus supplement supplements the prospectus dated August 13, 2009, relating to the resale of (i) 17,391,302 shares of our common stock, and (ii) 12,173,913 shares of our common stock underlying Series 4 warrants to purchase our common stock, in each case previously issued by us pursuant to a private placement that closed on June4, 2009. This prospectus supplement should be read in conjunction with the prospectus dated August13, 2009, including any supplements thereto, which is to be delivered with this prospectus supplement, and this prospectus supplement is qualified by reference to the prospectus and any supplements thereto, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus and any supplements thereto.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any supplements thereto. Current Report on Form 8-K On February 2, 2010, we filed with the Securities and Exchange Commission a Current Report on Form 8-K.The text of such Form 8-K is attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 2, 2010. UNITED STATES SECURITIES
